UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 04-7183




In Re:       RICKY LEE VANCE,

                                                              Petitioner.




                   On Petition for Writ of Mandamus
                              (CR-94-22)


Submitted:    October 7, 2004                 Decided:   October 15, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ricky Lee Vance, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ricky Lee Vance petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his motion for

reduction in sentence filed pursuant to Fed. R. Crim. P. 35.           He

seeks an order from this court directing the district court to act.

Our review of the docket sheet reveals that the district court

dismissed Vance’s motion in an order filed on August 27, 2004.

Accordingly,   because   the   district   court   has   recently   decided

Vance’s case, we deny the mandamus petition as moot.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                 - 2 -